gm

FELEB

JU&‘»§ 29 2089
Clerk, U.S. District and

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

) Bankruptcy Coutts
Julia Miller, )
)
Plaintiff, )
)
v. ) Civil Action No. ,.
) 09 11/8
Social Security Administration, )
)
Defendant. )
MEMORANDUM GPINION

Plaintiff has filed an application to proceed in forma pauperis and a pro se complaint.

The application to proceed in forma pauperis will be granted and the complaint will be dismissed
for lack of jurisdiction.

Plaintiff received a communication from the Social Security Administration ("SSA")
regarding payments made by the SSA to recipients under the American Recovery and
Reinvestment Act. See Compl. EX. The complaint states that the communication is "confusing"
and potentially "misleading." Compl. at l-2. Plaintiff asks this court to confirm that the process
identified in the SSA’S notification "is not a scam." Id. at 2. Further, plaintiff seeks to have "this
complaint filed for the record" to establish that plaintiff "only accessed this onetimc payment for
the month of May 15, 2()09." ld.

A federal court is a court of limited jurisdiction Kokkonen v. Guardz`an Lzfe Ins. C0. of
Am., 511 U.S. 375, 377 (l994). The jurisdiction of this court is expressly limited by Article III of
the United States Constitution to hearing and deciding actual cases or controversies. "No

principle is more fundamental to the judiciary’s proper role in our system of govemment than the

constitutional limitation of federal-court jurisdiction to actual cases or controversies." Simon v.
Eastern Ky. Welfare Righls Organz`zation, 426 U.S. 26, 37 (1976) (quoted in Raines v. Byra', 521
U.S. 811, 818 (l997) and DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 341 (2006)).

The complaint in this case does not identify any case or controversy. lt also does not
indicate that the plaintiff has been injured in any way by the defendant, the SSA, which is an
essential component of a case or controversy. See Lujan v. Defena'ers of Wildlzfe, 54 U.S. 555,
559 (1992). While an agency may well be willing to provide an explanation or clarification of its
own statements, outside the context of a case or controversy, a federal court does not do so.
Accordingly, the complaint will be dismissed for lack of subject matter jurisdiction. An

appropriate order accompanies this memorandum opinion.

  

ates District Judge

§
v
\
\¥
§
\\%